Title: From Benjamin Franklin to Mallet, 7 June 1781
From: Franklin, Benjamin
To: Mallet, ——


Passy le 7. Juin 1781.
J’ai reçu, Monsieur, Votre Lettre du 2. de ce mois. Je n’ai aucune connoissance du nomme William Williams qui se dit mon Neveu; et Je ne puis prendre sur moi de lui faire aucunes Avances jusqu’a ce que Je sois sure qu’il est réellement dans le Cas d’en attendre de moi. A cet effet J’enverrai la Lettre qu’il m’a écrite à un habitant de Boston qui porte le même nom et qui est actuellement dans ce Pays, pour avoir des Informations à son Sujet, et dès que sa reponse me sera parvenue, J’aurai l’honneur de vous écrire de nouveau et de vous mander à quoi vous pouvez vous en tenir,
Je suis, Monsieur, Votre &c.

Mr. Mallet Greffier Militaire et Mtre. De Pension à l’Hotel de la Marine au Havre.

